IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-20,058-21


                        EX PARTE CURTIS RAY GOODIE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 928493-D IN THE 248TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                             ORDER

        Applicant was convicted of aggravated sexual assault and sentenced to fifteen years’

imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that he is being improperly held on this sentence, which he alleges should

have discharged. Applicant has alleged facts that, if true, might entitle him to relief. The trial court

found that the sentence has discharged, but those findings are not currently supported by the record.

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Texas Department

of Criminal Justice’s Office of the General Counsel to obtain a response from a person with
                                                                                                       2

knowledge of relevant facts. In developing the record, the trial court may use any means set out in

Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant

is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court shall

appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel

is appointed or retained, the trial court shall immediately notify this Court of counsel’s name.

        The response shall state whether Applicant presented a claim to the time credit resolution

system of the Texas Department of Criminal Justice and, if so, the date the claim was presented. The

response shall also detail how Applicant’s sentence in this cause is being calculated, including

reference to his sentence begin date, his maximum discharge date, and any applicable time credits

that have been earned or forfeited.     The trial court shall make findings of fact and conclusions of

law as to whether, before filing this application, Applicant properly exhausted his administrative

remedies as required by Section 501.0081(b) of the Government Code. The trial court shall then

determine whether Applicant has discharged this sentence and, if he has not, whether his time is

being calculated correctly. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                           3

Filed: February 26, 2020
Do not publish